DETAILED ACTION
Claims 1-18 and 20-21 are pending.  Claim 19 has been canceled.  Claim 21 has been added.  Claims 1-6, 8, 10-11, 14-18 and 20 have been amended.  Claims 1-18 and 20-21 are rejected.
The instant application claims foreign priority to IN201941042950 filed on 10/23/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 09/02/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8-18 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alas et al., Patent Application Publication No. 2020/0104294 (hereinafter Alas) in view of Castagna, Patent Application Publication No. 2018/0060836 (hereinafter Castagna).

Regarding claim 1, Alas teaches:
A method comprising: receiving, by a blockchain system associated with a distributed file system that stores files in respective directory paths (Alas Paragraph [0029], keeping with the nature of a blockchain being distributed, Paragraph [0039], given a vector of "sibling" values leading up along a computation path through the hash tree), information identifying a first transaction performed in relation to a first file stored in the distributed file system (Alas Paragraph [0029], keeping with the nature of a blockchain being distributed. The blockchain 1000 is thus, in practice, maintained as a dynamic data structure within the storage systems 510),
wherein the created block comprises information identifying one or more of a signature of metadata of the first file or a signature of data content of the first file (Alas Paragraph [0060], identifier of the blockchain itself, the set of validators that validated the block (as shown by the signatures in the block)).
Alas does not expressly disclose:
wherein the blockchain system comprises a distributed ledger separate from the distributed file system and including blocks representing transactions in relation to respective files of the distributed file system; and
in the blockchain system, creating a block added to the distributed ledger for a file move action performed while performing the first transaction to move the first file from a first location to a second location in the distributed file system, wherein the created block comprises information identifying the file move action of the first transaction, information identifying a most recent location of the first file after the move, and a block signature of a prior block in the distributed ledger,
However, Castagna teaches:
wherein the blockchain system comprises a distributed ledger separate from the distributed file system and including blocks representing transactions in relation to respective files of the distributed file system (Castagna Paragraph [0028], invention utilizes a block chain infrastructure with a specialized distributed ledger system for storing each process point of the complete payment structure for each transaction together in a block chain style format, Fig 2B, shows the distributed system where each node has a separate ledger); and
in the blockchain system, creating a block added to the distributed ledger for a file move action performed while performing the first transaction to move the first file from a first location to a second location in the distributed file system (Castagna Paragraph [0083], as each time a transaction is moved from or to a file/batch/payment. At each level, the system stores a block associated with the transaction), wherein the created block comprises information identifying the file move action of the first transaction, information identifying a most recent location of the first file after the move (Castagna Paragraph [0030], the block may further comprise a time stamp and a pointer to the previous block in the chain), and a block signature of a prior block in the distributed ledger (Castagna Paragraph [0030], the block may further comprise a time stamp and a pointer to the previous block in the chain (Alas teaches the claimed signature)),
The claimed invention and Castagna are from the analogous art of blockchain systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Alas and Castagna to have combined Alas and Castagna.  One of ordinary skill in the art would recognize that the system of Alas could be improved by using a distributed ledger to store complete payment structures and their events (Castagna Abstract).

Regarding claim 2, Alas in view of Castagna further teaches:
The method of claim 1, wherein the information identifying the most recent location of the first file after the move in the created block comprises information identifying a latest directory path of the first file in the distributed file system (Alas Paragraph [0050], hash paths of the selected, stored blocks in the latest history tree and then double-check if the latest block still contains the same transactions).

Regarding claim 4, Alas in view of Castagna further teaches:
The method of claim 1, wherein the information identifying the most recently location of the first file after the move comprises information identifying the second location in the distributed file system, and wherein the prior block comprises information identifying the first location of the first file prior to the move (Castagna Paragraph [0030], the block may further comprise a time stamp and a pointer to the previous block in the chain).

Regarding claim 5, Alas in view of Castagna further teaches:
The method of claim 1, wherein the first transaction further comprises an operation corresponding a retention-state transition of the first file (Alas Paragraph [0050], compare the stored blocks with those in the blockchain to detect any changes, or at least to confirm that those blockchain blocks are still valid).

Regarding claim 8, Alas in view of Castagna further teaches:
The method of claim 1, wherein the information identifying the one or more of the signature of the metadata of the first file or the signature of the data content of the first file comprises a signature key that is based on a combination of the signature of the metadata of the first file and the signature of the data content of the first file (Alas Paragraph [0033], receipts could even be, for example, PDF files (for example, including portions of the block data and/or metadata, or some other file) signed by PKI signatures of the validators).

Regarding claim 9, Alas in view of Castagna further teaches:
The method of claim 8, wherein the signature of the metadata of the first file comprises a hash for the metadata of the first file (Alas Paragraph [0005], hash of all or some subset of the contents of the block, plus various metadata, hashed together with linking data, such as the hash), and the signature of the data content of the first file comprises a hash for the data content of the first file (Alas Paragraph [0064], include a function (preferably, hash) of the validator signatures in the data).

Regarding claim 10, Alas in view of Castagna further teaches:
The method of claim 1, further comprising performing an audit on the first file, through the blockchain system, to validate a consistency of the first file, wherein the performing of the audit comprises (Alas Paragraph [0076], auditor 9000 may wish to have a specific history tree established for a particular entity/client that it will need to audit):
retrieving, by an auditing system, first information comprising one or more of the signature of the metadata of the first file or the signature of the data content of the first file from a latest block (Alas Paragraph [0050], hash paths of the selected, stored blocks in the latest history tree and then double-check if the latest block still contains the same transactions, Paragraph [0033], block data and/or metadata, or some other file) signed by PKI signatures of the validators), of the distributed ledger, that corresponds to the first file (Alas Paragraph [0060], identifier of the blockchain itself, the set of validators that validated the block (as shown by the signatures in the block));
retrieving, by the auditing system, second information comprising one or more of a signature of the metadata of the first file or a signature of the data content of the first file from the distributed file system (Alas Paragraph [0060], identifier of the blockchain itself, the set of validators that validated the block (as shown by the signatures in the block), Paragraph [0033], block data and/or metadata, or some other file) signed by PKI signatures of the validators); and
determining whether the first information matches the second information (Alas Paragraph [0047], hashes match up all the way from the event representation to the root of the corresponding history tree).

Regarding claim 11, Alas in view of Castagna further teaches:
The method of claim 10, wherein the retrieving of the first information comprises retrieving, from the distributed ledger, the latest block corresponding to a block signature of a reference block that corresponds to the first file (Alas Paragraph [0050], hash paths of the selected, stored blocks in the latest history tree and then double-check if the latest block still contains the same transactions).

Regarding claim 12, Alas in view of Castagna further teaches:
The method of claim 11, wherein the reference block and the latest block correspond to the first file, and the reference block is created before the latest block (Alas Paragraph [0050], hash paths of the selected, stored blocks in the latest history tree and then double-check if the latest block still contains the same transactions).

Regarding claim 13, Alas in view of Castagna further teaches:
The method of claim 11, wherein the reference block is the same as the latest block (Alas Paragraph [0050], hash paths of the selected, stored blocks in the latest history tree and then double-check if the latest block still contains the same transactions).

Regarding claim 14, Alas in view of Castagna further teaches:
The method of claim 10, wherein the retrieving of the second information comprises retrieving the second information from the first file stored in the distributed file system (Alas Paragraph [0029], keeping with the nature of a blockchain being distributed. The blockchain 1000 is thus, in practice, maintained as a dynamic data structure within the storage systems 510).

Regarding claim 15, Alas teaches:
A non-transitory machine readable medium comprising instructions executable by at least one processing resource to (Alas Paragraph [0081], volatile and/or non-volatile memory and/or storage):
receive, in a blockchain system associated with a distributed file system that stores files in respective directory paths (Alas Paragraph [0029], keeping with the nature of a blockchain being distributed, Paragraph [0039], given a vector of "sibling" values leading up along a computation path through the hash tree), information identifying a first transaction performed in relation to a first file stored in the distributed file system (Alas Paragraph [0029], keeping with the nature of a blockchain being distributed. The blockchain 1000 is thus, in practice, maintained as a dynamic data structure within the storage systems 510),
wherein the created block comprises information identifying one or more of a signature of metadata of the first file or a signature of data content of the first file (Alas Paragraph [0060], identifier of the blockchain itself, the set of validators that validated the block (as shown by the signatures in the block)).
Alas does not expressly disclose:
wherein the blockchain system comprises a distributed ledger separate from the distributed file system and including blocks representing transactions in relation to respective files of the distributed file system; and
create, in the blockchain system, a block added to the distributed ledger for a file move action performed while performing the first transaction to move the first file from a first location to a second location in the distributed file system, wherein the created block comprises information identifying the file move action of the first transaction, information identifying a most recent location of the first file after the move, and a block signature of a prior block in the distributed ledger,
However, Castagna teaches:
wherein the blockchain system comprises a distributed ledger separate from the distributed file system and including blocks representing transactions in relation to respective files of the distributed file system (Castagna Paragraph [0028], invention utilizes a block chain infrastructure with a specialized distributed ledger system for storing each process point of the complete payment structure for each transaction together in a block chain style format, Fig 2B, shows the distributed system where each node has a separate ledger); and
create, in the blockchain system, a block added to the distributed ledger for a file move action performed while performing the first transaction to move the first file from a first location to a second location in the distributed file system (Castagna Paragraph [0083], as each time a transaction is moved from or to a file/batch/payment. At each level, the system stores a block associated with the transaction), wherein the created block comprises information identifying the file move action of the first transaction (Castagna Paragraph [0030], the block may further comprise a time stamp and a pointer to the previous block in the chain), information identifying a most recent location of the first file after the move, and a block signature of a prior block in the distributed ledger (Castagna Paragraph [0030], the block may further comprise a time stamp and a pointer to the previous block in the chain),
The claimed invention and Castagna are from the analogous art of blockchain systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Alas and Castagna to have combined Alas and Castagna.  One of ordinary skill in the art would recognize that the system of Alas could be improved by using a distributed ledger to store complete payment structures and their events (Castagna Abstract).

Regarding claim 16, Alas in view of Castagna further teaches:
The non-transitory machine readable medium of claim 15, wherein the instructions are executable by the at least one processing resource to: access a latest block, in the distributed ledger of the blockchain system, that corresponds to the first file stored in the distributed file system (Alas Paragraph [0050], compare the stored blocks with those in the blockchain to detect any changes, or at least to confirm that those blockchain blocks are still valid);
retrieve, from the latest block, first information comprising one or more of the signature of the metadata of the first file or the signature of the data content of the first file (Alas Paragraph [0050], hash paths of the selected, stored blocks in the latest history tree and then double-check if the latest block still contains the same transactions, Paragraph [0033], block data and/or metadata, or some other file) signed by PKI signatures of the validators);
retrieve, from the distributed file system, second information comprising one or more of a signature of the metadata of the first file or a signature of the data content of the first file (Alas Paragraph [0050], hash paths of the selected, stored blocks in the latest history tree and then double-check if the latest block still contains the same transactions, Paragraph [0033], block data and/or metadata, or some other file) signed by PKI signatures of the validators); and
determine whether the first information matches the second information (Alas Paragraph [0047], hashes match up all the way from the event representation to the root of the corresponding history tree).

Regarding claim 17, Alas in view of Castagna further teaches:
The non-transitory machine readable medium of claim 15, wherein the information identifying the most recent location of the first file after the move comprises information identifying the second location in the distributed file system, and wherein the prior block comprises information identifying the first location of the first file prior to the move.

Regarding claim 18, Alas in view of Castagna further teaches:
The non-transitory machine readable medium of claim 16, wherein the reference block comprises information identifying a latest directory path of the first file in the distributed file system (Alas Paragraph [0050], hash paths of the selected, stored blocks in the latest history tree and then double-check if the latest block still contains the same transactions).

Regarding claim 20, Alas teaches:
A system comprising: a least one processing resource (Alas Paragraph [0081], system hardware 2100 with at least one processor 2111); and a least one non-transitory machine readable storage medium comprising instructions executable on the processing resource to (Alas Paragraph [0081], volatile and/or non-volatile memory and/or storage):
receive, in the blockchain system associated with a distributed file system that stores files in respective directory paths (Alas Paragraph [0029], keeping with the nature of a blockchain being distributed, Paragraph [0039], given a vector of "sibling" values leading up along a computation path through the hash tree), information identifying a first transaction performed in relation to a first file stored in the distributed file system (Alas Paragraph [0029], keeping with the nature of a blockchain being distributed. The blockchain 1000 is thus, in practice, maintained as a dynamic data structure within the storage systems 510),
wherein the created block comprises information identifying one or more of a signature of metadata of the first file or a signature of data content of the first file (Alas Paragraph [0060], identifier of the blockchain itself, the set of validators that validated the block (as shown by the signatures in the block)).
Alas does not expressly disclose:
a blockchain system comprising a distributed ledger;
wherein the blockchain system is separate from the distributed file system, and the distributed ledger includes blocks representing transactions in relation to respective files of the distributed file system; and
create, in the blockchain system, a block added to the distributed ledger for a file move action performed while performing the first transaction to move the first file from a first location to a second location in the distributed file system, wherein the created block comprises information identifying the file move action of the first transaction, information identifying a most recent location of the first file after the move, and a block signature of a prior block in the distributed ledger,
However, Castagna teaches:
a blockchain system comprising a distributed ledger (Castagna Paragraph [0028], invention utilizes a block chain infrastructure with a specialized distributed ledger system for storing each process point of the complete payment structure for each transaction together in a block chain style format);
wherein the blockchain system is separate from the distributed file system, and the distributed ledger includes blocks representing transactions in relation to respective files of the distributed file system (Castagna Paragraph [0028], invention utilizes a block chain infrastructure with a specialized distributed ledger system for storing each process point of the complete payment structure for each transaction together in a block chain style format, Fig 2B, shows the distributed system where each node has a separate ledger); and
create, in the blockchain system, a block added to the distributed ledger for a file move action performed while performing the first transaction to move the first file from a first location to a second location in the distributed file system (Castagna Paragraph [0083], as each time a transaction is moved from or to a file/batch/payment. At each level, the system stores a block associated with the transaction), wherein the created block comprises information identifying the file move action of the first transaction, information identifying a most recent location of the first file after the move (Castagna Paragraph [0030], the block may further comprise a time stamp and a pointer to the previous block in the chain), and a block signature of a prior block in the distributed ledger (Castagna Paragraph [0030], the block may further comprise a time stamp and a pointer to the previous block in the chain (Alas teaches the claimed signature)),
The claimed invention and Castagna are from the analogous art of blockchain systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Alas and Castagna to have combined Alas and Castagna.  One of ordinary skill in the art would recognize that the system of Alas could be improved by using a distributed ledger to store complete payment structures and their events (Castagna Abstract).

Regarding claim 21, Alas in view of Castagna further teaches:
The system of claim 20, wherein the instructions are executable on the processing resource to: access a latest block, in the distributed ledger of the blockchain system, that corresponds to the first file stored in the distributed file system (Alas Paragraph [0050], compare the stored blocks with those in the blockchain to detect any changes, or at least to confirm that those blockchain blocks are still valid);
retrieve, from the latest block, first information comprising one or more of the signature of the metadata of the first file or the signature of the data content of the first file (Alas Paragraph [0050], hash paths of the selected, stored blocks in the latest history tree and then double-check if the latest block still contains the same transactions, Paragraph [0033], block data and/or metadata, or some other file) signed by PKI signatures of the validators);
retrieve, from the distributed file system, second information comprising one or more of a signature of the metadata of the first file or a signature of the data content of the first file (Alas Paragraph [0050], hash paths of the selected, stored blocks in the latest history tree and then double-check if the latest block still contains the same transactions, Paragraph [0033], block data and/or metadata, or some other file) signed by PKI signatures of the validators); and
determine whether the first information matches the second information (Alas Paragraph [0047], hashes match up all the way from the event representation to the root of the corresponding history tree).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alas in view of Castagna and Pierce et al., Patent Application Publication No. 2017/0352116 (hereinafter Pierce).

Regarding claim 3, Alas in view of Castagna teaches parent claim 1.
Alas in view of Castagna does not expressly disclose:
wherein the distributed file system stores the files in a plurality of storage systems, and each storage system of the plurality of storage systems is a participating entity of the blockchain system and obtains a copy of the distributed ledger and is assigned a permission to access the copy of the distributed ledger
However, Pierce teaches:
wherein the distributed file system stores the files in a plurality of storage systems, and each storage system of the plurality of storage systems is a participating entity of the blockchain system and obtains a copy of the distributed ledger and is assigned a permission to access the copy of the distributed ledger (Pierce Paragraph [0143], each party in the bitcoin system, with some exceptions, maintains a copy of the ledger, stored by their own copy of the blockchain, Paragraph [0122], the distributed electronic ledger may be a permissioned ledger).
The claimed invention and Pierce are from the analogous art of blockchain.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Alas in view of Castagna and Pierce to have combined Alas in view of Castagna and Pierce.  One of ordinary skill in the art would recognize the benefits of creating reports in order to view the data and matches.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alas in view of Castagna and Krauss et al., Patent Application Publication No. 2019/0012666 (hereinafter Krauss).

Regarding claim 6, Alas in view of Castagna teaches parent claim 5.
Alas in view of Castagna does not expressly disclose:
wherein the retention-state transition comprises a transition from one retention-state of a plurality of retention-states to another retention-state of the plurality of retention-states, wherein the plurality of retention-states comprises a write-once-read-many (WORM) state, a retained state, a WORM-retained state, and legal hold state.
However, Krauss teaches:
wherein the retention-state transition comprises a transition from one retention-state of a plurality of retention-states to another retention-state of the plurality of retention-states, wherein the plurality of retention-states comprises a write-once-read-many (WORM) state, a retained state, a WORM-retained state, and legal hold state (Krauss Paragraph [0057], system 100 is further configured to, upon transition of a consumable to resolution state 120 (e.g., after validation by blockchain 102 of step S144 or step S146)).
The claimed invention and Krauss are from the analogous art of blockchain.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Alas in view of Castagna and Krauss to have combined Alas in view of Castagna and Krauss.  One of ordinary skill in the art would recognize the benefits of using retention policies for having rules on how and what data to retain.

Regarding claim 7, Alas in view of Castagna teaches parent claim 1.
Alas in view of Castagna does not expressly disclose:
wherein the first file is associated with a retention-state according to a retention policy stored in the distributed file system.
However, Krauss teaches:
wherein the first file is associated with a retention-state according to a retention policy stored in the distributed file system (Krauss Paragraph [0081], according to instructions from first consumer 206, or according to the particular data security and retention policy of storage system 216).
The claimed invention and Krauss are from the analogous art of blockchain.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Alas in view of Castagna and Krauss to have combined Alas in view of Castagna and Krauss.  One of ordinary skill in the art would recognize the benefits of using retention policies for having rules on how and what data to retain.

Response to Arguments
Applicant’s arguments, see pages 9-11, filed 06/29/2022, with respect to the rejection(s) of claim(s) 1-18 and 20-21 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments and the newly cited Castagna reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562. The examiner can normally be reached Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN D EYERS/               Examiner, Art Unit 2164            

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164